[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION #102.00 MOTION FOR ALIMONY, ET AL
This case came to this court on pendente lite motion. The court is ruling only on the alimony and child support pendent lite since it did not receive evidence concerning custody, counsel fees or visitation pendente lite.
The court has taken into consideration all of the statutory criteria of Sections 46b-83. The court has taken into consideration the parties' financial affidavits, their testimony, CT Page 2990 the arguments of counsel and the claims for relief submitted by the parties. The court makes the following financial orders:
1. The husband is to pay to the wife the sum of $465 per week, unallocated alimony and child support, payable on Monday of each week, retroactive to March 15, 1993. The wife is to pay from the $465 the items that she has listed on her claims for relief under the unallocated alimony and child support section consisting of items A through I. The court recognizes that if we use the wife's net plus the unallocated order that the amount does not cover all of those items. Nevertheless, she is to use the $465 per week to be responsible for those items shown as A through I to the best of her ability.
2. The court has chosen to make it an unallocated alimony and child support order since the court has determined that it is in the best interest of the children to deviate from the guidelines. The court has taken into consideration the tax consequences of such unallocated order and accordingly deviates from the guidelines.
3. The husband is further ordered to continue to pay the mortgage on the premises in the sum of $3,842 per month. In addition, the husband is ordered to pay all of the utilities, which include: fuel, telephone, electricity and Cablevision.
4. The husband is to provide the wife with copies of all of his pay stubs as they are received and all other evidence of his income as he receives either the income or the evidence of his income.
5. The husband shall continue to maintain his present medical insurance coverage for the benefit of the wife and minor children.
6. The court finds that the income of the husband is presently insufficient to meet all of the obligations of the parties. Accordingly, he is ordered to use his best efforts to make payments on the other liabilities of the parties in order to keep the creditors satisfied.
All other claims for relief of the parties not expressly addressed herein have been denied.
KARAZIN, J. CT Page 2991